Case:20-01947-jwo Doc #:349 Filed: 10/06/2020 Page 1 of 13

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

In re:
. Chapter 11
BARFLY VENTURES, LLC, ez. al.,) Case No. 20-01947
Debtor. (Jointly Administered)

MONTHLY FEE STATEMENT OF PACHULSKI
STANG ZIEHL & JONES LLP FOR COMPENSATION
FOR SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES
AS COUNSEL TO DEBTORS FOR SEPTEMBER 1, 2020 TO SEPTEMBER 30, 2020

Name of Applicant: Pachulski Stang Ziehl & Jones LLP
Authorized to provide services to: Debtors

Effective Date of Retention: June 3, 2020

Period for which compensation is sought:? September 1, 2020 — September 30, 2020
Amount of compensation sought as actual, $56,695.50

reasonable, and necessary: 80% = $45.356.40

20% = $11,339.10
Amount of expense reimbursement sought: $0.00

Total interim request: $45,356.40

 

The Debtors and the last four digits of their federal employment identification number are: Barfly Ventures, LLC
(8379); 9 Volt, LLC (d/b/a HopCat) (1129); 50 Amp Fuse, LLC (d/b/a Stella’s Lounge) (3684); GRBC Holdings,
LLC (d/b/a Grand Rapids Brewing Company) (2130); E L Brewpub, LLC (d/b/a HopCat East Lansing) (5334);
HopCat-Ann Arbor, LLC (5229); HopCat-Chicago, LLC (7552); HopCat-Concessions, LLC (2597); HopCat-
Detroit, LLC (8519); HopCat-GR Beltline, LLC (9149); HopCat-Holland, LLC (7132); HopCat-Indianapolis,
LLC (d/b/a HopCat-Broad Ripple) (7970); HopCat-Kalamazoo, LLC (8992); HopCat-Kansas City, LLC (d/b/a
HopCat,-KC, LLC and Tikicat) (6242); HopCat-Lexington, LLC (6748); HopCat-Lincoln, LLC (2999); HopCat-
Louisville, LLC (0252); HopCat-Madison, LLC (9108); HopCat-Minneapolis, LLC (8622); HopCat-Port St.
Lucie, LLC (0616); HopCat-Royal Oak, LLC (1935); HopCat-St. Louis, LLC (6994); Luck of the Irish, LLC
(d/b/a The Waldron Public House, LLC and McFadden’s Restaurant Saloon) (4255).

Under the Court’s Order Establishing Procedures for Interim Compensation and Reimbursement of Expenses of
Professionals [Docket No. 113], monthly fee statements are to be filed on or before the 20th of each month. The
Court’s order authorizing employment of Pachulski Stang Ziehl & Jones LLP, however, was not entered until
July 22, 2020. Therefore, PSZJ delayed filing its fee statement until its retention was approved.

DOCS_SF:104271.1
Case:20-01947-jwb Doc #:349 Filed: 10/06/2020 Page 2of13

Dated: October 2, 2020

DOCS_SF:104271.1

WARNER NORCROSS + JUDD LLP

/s/ Rozanne M. Giunta

Rozanne M. Giunta (P29969)
Stephen B. Grow (P39622)
Elisabeth M. Von Eitzen (P70183)
1500 Warner Building

150 Ottawa Avenue, NW

Grand Rapids, Michigan 49503
Telephone: (616) 752-2000

--and--

PACHULSKI STANG ZIEHL & JONES LLP
John W. Lucas (admitted pro hac vice)

Jason Rosell (admitted pro hac vice)

150 California Street, 15th Floor

San Francisco, California 94111

Telephone: (415) 263-7000

Counsel to the Debtors and Debtors in Possession
Case:20-01947-jwo Doc #:349 Filed: 10/06/2020 Page 3 of 13

Pachulski Stang Zieh] & Jones LLP

150 California St.
Floor 15th
San Francisco, CA 94111

September 30, 2020

Jeffrey Sorum Invoice 125943
Barfly Ventures Client 07979
35 Oakes St. SW #400 Matter 00002

Grand Rapids, MI 49503 WL

RE: Chapter 11

 

STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 09/30/2020

FEES $60,230.00
LESS COURTESY DISCOUNT $3,534.50
TOTAL CURRENT CHARGES $56,695.50
BALANCE FORWARD $72,559.73

TOTAL BALANCE DUE $129,255.23
Case:20-01947-jwo Doc #:349 Filed: 10/06/2020 Page 4 of 13

 

Pachuliski Stang Ziehl & Jones LLP - Page: 2
Barfly Ventures LLC Invoice 125943
07979 -00002 September 30, 2020
mmary of Servi Professional
ID Name Title Rate Hours Amount
JAR Rosell, Jason H. Partner 725.00 21.40 $15,515.00
JWL Lucas, John W. Partner 825.00 54.20 $44,715.00

 

75.60 $60,230.00
Case:20-01947-jwo Doc #:349

Pachulski Stang Ziehl & Jones LLP
Barfly Ventures LLC
07979 -00002

Filed: 10/06/2020 Page 5of 13

Page: 3
Invoice 125943

September 30, 2020

 

mmary of Service Task
Task Code Description
AD Asset Disposition [B 130]
BL Bankruptcy Litigation [L430]
BO Business Operations
CA Case Administration [B110]
CG Corporate Governance/Board Mitr
co Claims Admin/Objections[B310]
CP Compensation Prof. [B160]
EC Executory Contracts [B185]
EN Financing [B230]
H Hearings
IC Insurance Coverage

1.30

2.10

1.70

0.40

1.90

1.80

6.50

0.20
75.60

Amount

$46,962.50
$145.00
‘$495.00
$1,072.50
$1,732.50
$1,382.50
$330.00
$1,497.50
$1,475.00
$4,972.50

$165.00
$60,230.00
Case:20-01947-jwo Doc #:349 Filed: 10/06/2020

Pachulski Stang Ziehl & Jones LLP

Barfly Ventures LLC
07979 + -00002

Page 6 of 13

Page: 4°
Invoice 125943

September 30, 2020

 

Asset Disposition [B130]

09/01/2020 JWL AD

09/02/2020 JWL AD

09/04/2020 JWL AD

09/08/2020 JWL AD

09/09/2020 JWL AD

09/10/2020 JWL AD

09/11/2020 JWL AD

09/15/2020 JWL

Be

09/16/2020 JWL

09/17/2020 JHR AD

09/18/2020 JWL. AD

09/19/2020 JWL AD

Calls with R. Hersch regarding same process (.2);
calls with J. Gansman regarding same (.2); email to
client regarding sale process and PPP proceeds (.2);

Call with UCC counsel regarding sale process (.3);
call with client regarding same (1.0);

Call with lenders' counsel regarding sale closing
(.5); follow up cail with J. Gansman regarding same

(.2);

Call with UCC counsel regarding sale issues (.3);
review emergence waterfall and projections (.3); call
with Rock Creek regarding sale issues (.3); call with
R. Hersch regarding sale process issues (.2);

Emails with UCC regarding sale status (.1); email
with R. Hersch regarding same (.1); respond to
lender questions regarding contract and lease
assumption and review APA regarding the same
(.6); call with lenders’ counsel and lenders regarding
sale issues, sale hearing, and closing (.7);

Respond to lender questions regarding sale
projections and wind down budget (.5); attend UCC
call regarding sale issues (.6); call with lender's
counsel regarding same (.2); call with UCC counsel
regarding continuance of hearing (.1); call with von
Eitzen regarding same (.1);

Review cash forecast (.2); call with Rock Creek
regarding the same (.5); email with client regarding
same (.2); catch up call with lenders regarding
closing issues (.4);

Call with UCC counsel regarding sale issues (.5);

Emails regarding notice of cancellation of auction
and review notice regarding same (.3);

Draft notice of cancelled auction and related review
of bidding procedures

Call with UCC counsel regarding sale issues and
waterafall (.5); call with Gordon Foods regarding
cure issue (.4); call with lender's counsel regarding
same (.2);

Emails with client regarding cure claim of Gordon

Hours

0.60

1.30

0.70

1.10

1.50

1.50

1.30

0.50

0.30

0.60

1.10

0.30

Rate

825.00

825.00

825.00

825.00

825.00

825.00

825.00

825.00

825.00

725.00

825.00

825.00

Amount

$495.00

$1,072.50

$577.50

$907.50

$1,237.50

$1,237.50

$1,072.50

$412.50
$247.50

$435.00

$907.50

$247.50
Case:20-01947-jwb Doc #:349

Pachulski Stang Ziehl & Jones LLP

Barfly Ventures LLC
07979 -00002

Filed: 10/06/2020 Page 7 of 13

Page: 5

Invoice 125943

September 30, 2020

 

09/19/2020 JWL

09/20/2020 JHR

09/21/2020 JWL

09/21/2020 JHR

09/21/2020 JHR

09/22/2020 JWL

09/22/2020 JHR

09/22/2020 JHR

09/23/2020 JWL

09/23/2020 JHR

5 8

5 8

AD

Foods (.3);

Review proposed sale order provided by lenders and
prepare response email (1.0);

Revise draft sale order

Review and revise proposed sale order (1.4); call
with J. Rosell regarding same (.2); email to client
regarding the same (.2); cal with Rock Creek
regarding Gordon Foods (.3); review emails
regarding proposed changes to sale order regarding
liquor license transfer issues (.3); call with lender's
counsel regarding form of sale order (.2); call with
Gordon Foods counsel regarding cure issues (.3);
call with lenders regarding the same (.6); work on
Gordon Foods cure claim background (.7); call with
E. Von Eitzen regarding sale status (.2);

Call with J. Lucas re: sale order

Review revisions to sale order per liquor license
counsel and related correspondence

Call with R. Hersch regarding same process (.2); call
with J. Gansman regarding the same (.2); review

APA regarding purchased action provisions for
lender call (.2); lender call regarding same (.3);
review info on Hot Schedules for cure claim under
contract (.3);

Draft Hersch declaration in support of sale

Draft N. Lidvall's declaration in support of sale
motion

call with J. Rosell regarding sale order and other
pending sale issues (.3); review lenders’ latest turn of
sale order (.3); respond to and work on resolution of
cure claims (.6); review UST objection to sale
motion (.4); eal with J. Rosell regarding sale order
(.1); call with UCC counsel regarding pending sale
issues (.3); review UCC objection to sale (1.0);
review lenders revised APA (.3); emails with lenders
regarding negotiations with the UCC and GFS (.2);
review revised sale order change by debtors (.2); call
with Rock Creek regarding wind down budget (.4);
further exchange of emails with lender's counsel
regarding sale objections and hearing strategy (.3);

Analyze schedule 2.2 for APA and related
correspondence with Rock Creek.

Hours

1.00

2.10
4.40

0.20

0.30

1.20

1.10

0.70

4.40

0.30

Rate

825.00

725.00

825.00

725.00

725.00

825.00

725.00
725.00

825.00

725.00

Amount

$825.00

$1,522.50
$3,630.00

$145.00

$217.50

$990.00

$797.50
$507.50

$3,630.00

$217.50
 

Case:20-01947-jwo Doc #:349 Filed: 10/06/2020 Page 8 of 13
Pachulski Stang Ziehl & Jones LLP Page: 6
Barfly Ventures LLC Invoice 125943
07979 + -00002 September 30, 2020
Hours Rate Amount
09/23/2020 JHR AD Review purchaser's revisions to proposed sale order 0.20 725.00 $145.00
and related correspondence with J. Lucas
09/23/2020 JHR AD Call with J. Lucas re: sale issues 0.30 725.00 $217.50
09/23/2020 JHR AD Review UST sale objection and related research 0.50 725.00 $362.50
09/23/2020 JHR AD Review lender's revisions to sale order and further 0.50 725.00 $362.50
revise sale order
09/23/2020 JHR AD Review Committee sale objection and related 0.90 725.00 $652.50
research |
09/23/2020 JHR AD Revise sale order and related correspondence with 0.50 725.00 $362.50
lenders .
09/24/2020 JWL AD Call with J. Rosell and Rock Creek regarding wind 2.70 825.00 $2,227.50
down budget (.7); call with lenders regarding sale
hearing (.5); call with client regarding outstanding
cure claim issues (.2); call with R. Hersch regarding
same process (.1); call with UCC counsel regarding
disputed sale issues with lenders (.2); emails with E.
Von Eitzen regarding lease amendments and cure
issues (.2); call with lender's counsel regarding wind
down budget (.2); call with Rock Creek regarding
same (.2); respond to calis and emails regarding
wind down budget and sale order (.4);
09/24/2020 JHR AD Conference call with Rock Creek and J. Lucas re: 0.70 725.00 $507.50
wind-down budget
09/24/2020 JHR AD Prepare for call with Rock Creek re: wind down 0.20 725.00 $145.00
budget
09/24/2020 JHR AD Revise N. Lidvall declaration in support of sale and 0.40 725.00 $290.00
related correspondence
09/24/2020 JHR AD Revise R. Hersch declaration in support of sale and 0.40 725.00 $290.00
related correspondence
09/24/2020 JHR AD. Prepare notice of sale order and amended APA 0.60 725.00 $435.00
09/24/2020 JHR AD Conference call with lenders re: sale issues 0.50 725.00 $362.50
09/24/2020 JHR AD Revise sale declarations and related correspondence 0.50 725.00 $362.50
with WNJ
09/24/2020 JHR AD Correspondence with BarFly re: APA schedules 0.20 725.00 $145.00
09/24/2020 JHR AD Correspondence with lenders re: sale declarations 0.20 725.00 $145.00
09/24/2020 JHR AD Correspondence with WNJ and lenders re: sale order 0.40 725.00 $290.00

. issues
Case:20-01947-jwo Doc #:349

Pachulski Stang Ziehl & Jones LLP

Barfly Ventures LLC

07979 -00002

Filed: 10/06/2020 Page 9 of 13

Page: 7
Invoice 125943

September 30, 2020

 

09/24/2020

09/24/2020
09/24/2020
09/24/2020

09/25/2020

09/25/2020

09/25/2020
09/25/2020
09/26/2020

09/26/2020
09/27/2020

09/28/2020

09/29/2020

JHR

JHR
JHR
JHR

JWL

JHR

JHR
JHR

JWL

JHR
JWL

JWL

JWL

55 8

5

588

5 8

Revise sale documents in preparation for sale
hearing

Review lender reply to sale objections
Revise sale order and amended APA

Analyze revised wind down budget and related
correspondence with Rock Creek

Prepare for sale hearing in response to pending
objections (2.6); call with lender's counsel regarding
hearing preparations (.2); call with Gordon Foods
counsel (.2); follow up call with Rock Creek
regarding preparations for mediation (.2); attend
mediation session with J. Gregg regarding sale
dispute (6.5); call with M. Murphy regarding follow
up and next steps after the sale (,1);

Conference call with J. Lucas and WNJ re: sale
issues

Call with J. Lucas re: post-sale hearing issues
Correspondence with J. Lucas re: sale issues

Call with J.Rosell regarding sale strategy issues (.5);
call with Rock Creek regarding same (.3); call with
UCC counsel regarding potential sale settlement
(.3); another call with J. Gansman regarding same

(.1);
Call with J. Lucas re: sale issues

Call with J. Gregg regarding restarting the mediation
and next steps (1.0); email to UCC counsel
regarding the same (.1); call with N. Lidvall
regarding sale resolution (.5); call with M. Murphy
regarding same and email regarding same (.2);

Call with E. Von Eitzen regarding sale process (.2);
call with UCC counsel regarding sale issues (.2);
emails with lenders regarding sale issues (.2); call
with Rock Creek regarding budget (.4); call with P.
Neitz] regarding wind down budget (5);

Email with UST regarding wind down budget (.3);
and email with client regarding D&O cost for wind
down budget (.3); call with UCC advisors regarding
budget (1.0); call with D&O carrier regarding cost
for wind down budget (.2) and prepare waiver
language regarding the same (.2);

Hours

1.20

0.50
0.70
0.30

9.80

0.50

0.10
0.20

1.20

0.50

1.80

1.50

2.00

Rate

725.00

725.00
725.00
725.00

825.00

725.00

725.00
725.00

825.00

725.00

825.00

825.00

825.00

Amount

$870.00

$362.50
$507.50
$217.50

$8,085.00

$362.50

$72.50
$145.00
$990.00

$362.50

$1,485.00

$1,237.50

$1,650.00
Case:20-01947-jwo Doc #:349 Filed: 10/06/2020 Page 10 of 13

 

Pachulski Stang Ziehl & Jones LLP Page: 8
Barfly Ventures LLC Invoice 125943
07979 -00002 September 30, 2020
Hours Rate Amount
09/30/2020 JWL AD Review Rock Creek update regarding call with 2.40 825.00 $1,980.00

lenders about forecast (.3); review revised forecast
with new actual revenues and cash need for sale (.5);
call with J. Torf regarding Gordon Foods cure
dispute (.3); review Gordon Foods cure counteroffer
and respond to client regarding the same (.3); call
with client and Rock Creek regarding settlement
strategy (.5); call with J. Gregg regarding the same

(5);
58.90 $46,962.50
Bankruptcy Litigation [L430]
09/28/2020 JHR BL Review sale hearing scheduling order 0.20 725.00 $145.00
0.20 : $145.00
Business Operations
09/14/2020 JWL BO Emails with client regarding status of revised MOR 0.40 825.00 $330.00
and MORs to be filed (.2); call with J. Gansman
regarding the same (.2);
09/22/2020 JWL BO Emails with company regarding finishing MORs for 0.20 825.00 $165.00
July and August (.2);
0.60 $495.00
Case Administration [B110]
09/10/2020 JWL CA Review Goodrich dismissal motion and UST 1.10 825.00 $907.50
objection and discuss with M. Litvak regarding the
same (.1.1);
09/14/2020 JWL CA Respond to client regarding general case 0.20 825.00 $165.00
administration issues (.2);
1.30 $1,072.50
Corporate Governance/Board Mtr
09/29/2020 JWL CG Call with counsel to M. Sellers regarding insurance 0.30 825.00 $247.50
and email to client regarding the same (.3);
09/30/2020 JWL CG Attend and present at board meeting regarding D&O 1.80 825.00 $1,485.00

tail insurance (.9); call with state court counsel
regarding e-signature issues and claim assessment
(.7); call with other state court counsel regarding
e-signature issues (.2);
 

Case:20-01947-jwb Doc #:349 Filed: 10/06/2020 Page 11 of 13
Pachulski Stang Zieh! & Jones LLP Page: 9
Barfly Ventures LLC Invoice 125943
07979 = -00002 September 30, 2020
2.10 $1,732.50
Claims Admin/Objections[B310]
09/14/2020 JWL CO Review standing stipulation with UCC regarding 0.90 825.00 $742.50
claims against Sellers and send to client for approval
(.2); review motion filed by Gordon Foods for
payment of admin claim (.2); review motion filed by
Gordon Foods regarding adequate protection (.2);
send summary to client regarding same (.3);
09/14/2020 JWL Co Call with counsel to Gordon Foods regarding PACA 0.30 825.00 $247.50
and admin claim motion (.3);
09/17/2020 JWL CO Review zoning invoice claims and prepare email to 0.30 825.00 $247.50
client regarding treatment of claim (.3);
09/22/2020 JHR CO Review claims spreadsheet 0.20 725.00 $145.00
1.70 $1,382.50
Compensation Prof. [B160]
09/17/2020 JWL CP Work on monthly fee statements (.4); 0.40 825.00 $330.00
0.40 $330.00
Executory Contracts [B185]
09/01/2020 JHR EC Call with J. Aberman re: lease issues 0.30 725.00 $217.50
09/17/2020 JWL EC Review cure and contract offer for Gordon Foods 0.60 825.00 $495.00
and comment on the same (.3); emails regarding
cure claim for software contract (.3);
09/18/2020 JWL EC Review cure claim info for call with counterparty 0.60 825.00 $495.00
(.2); review waterfall regarding same (.2); call with
J. Gansman regarding GFS cure claim (.2);
09/19/2020 JHR EC Review correspondence with Gordon Foods re: cure 0.20 725.00 $145.00
issues
09/21/2020 JHR EC Correspondence with WNJ re: lease issues for sale 0.20 725.00 $145.00
purposes
1.90 $1,497.50
Financing [B230]
09/01/2020 JWL FN Revise complaint against BSA regarding use of PPP 1.70 825.00 $1,402.50

proceeds (1.0); call with UCC counsel regarding
same (.5); call with Rock Creek regarding PPP funds

(.2);
Case:20-01947-jwo Doc #:349 ° Filed: 10/06/2020

Pachulski Stang Ziehl & Jones LLP

Barfly Ventures LLC

07979 -00002

Page

12 of 13

Page: 10
Invoice 125943

September 30, 2020

 

09/29/2020

Hearings

09/15/2020

09/25/2020
09/25/2020
09/25/2020
09/25/2020
09/25/2020

Insurance Coverage

09/22/2020

JHR

JWL

JWL
JHR
JHR
JHR
JHR

JWL

zs ot ee

Ic

Correspondence with UST re: PPP funding

Attend status conference hearing regarding sale
process (.3);

Attend Sept. 25 sale hearing (2.3);
Review sale hearing agenda
Prepare for sale hearing

Attend sale hearing (morning)

Attend continued sale hearing

Emails with UCC counsel and company regarding
history of D&O coverage (.2);

TOTAL SERVICES FOR THIS MATTER:

0.30

2.30
0.20
0.50
2.50
0.70
6.50

0.20

0.20

Rate

725.00

825.00

825.00
725.00
725.00
725.00
725.00

825.00

Amount

$72.50

$1,475.00

$247.50

$1,897.50
$145.00
$362.50
$1,812.50
$507.50

$4,972.50

$165.00

$165.00

$60,230.00
Case:20-01947-jwb Doc #:349 Filed: 10/06/2020 Page 13 of 13

Pachulski Stang Ziehl & Jones LLP
Barfly Ventures LLC
07979 + -00002

Page: 11
Invoice 125943
September 30, 2020

 

REMITTANCE ADVICE

Please include this Remittance with your payment

For current services rendered through: 09/30/2020
Total Fees

Less Courtesy Discount

Total Due on Current Invoice

Outstanding Balance from prior invoices as of 09/30/2020

A/R Bill Number Invoice Date Fees Billed
125564 07/31/2020 $81,370.00
125858 08/3 1/2020 $32,489.50

Total Amount Due on Current and Prior Invoices:

$60,230.00
$3,534.50
$56,695.50

(May not include recent payments)

Expenses Billed Balance Due
$652.09 $39,714.39
$355.84 $32,845.34

$129,255.23
